Citation Nr: 0629365	
Decision Date: 09/15/06    Archive Date: 09/26/06

DOCKET NO.  04-37 928	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Providence, 
Rhode Island

THE ISSUES

1.  Entitlement to service connection for an adjustment 
disorder, with mixed anxiety and depression, including 
secondary to service-connected bilateral hearing loss and 
tinnitus.  

2.  Entitlement to an initial rating higher than 20 percent 
for the bilateral hearing loss - prior to September 15, 
2005, and a rating higher than 50 percent from that date 
onward.

3.  Entitlement to separate 10 percent ratings for the 
tinnitus.  

4.  Entitlement to a total disability rating based on 
individual unemployability (TDIU).  

REPRESENTATION

Appellant represented by:	Mr. Robert W. Legg, Attorney 
at Law

ATTORNEY FOR THE BOARD

W. R. Harryman, Counsel


INTRODUCTION

The veteran had honorable active service from July 1948 to 
February 1950.

This case comes before the Board of Veterans' Appeals (Board) 
from August 2003 and April 2004 rating decisions of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Providence, Rhode Island.  The August 2003 rating decision 
granted the veteran's claims for service connection for 
bilateral hearing loss and tinnitus and assigned 20 and 10 
percent disability evaluations, respectively, effective May 
2003.  That rating decision also denied his claim for a TDIU.  
He wants higher initial ratings for the bilateral hearing 
loss and tinnitus.  See Fenderson v. West, 12 Vet. App. 119 
(1999).  The more recent April 2004 RO rating decision denied 
his claim for service connection for an adjustment disorder, 
with mixed anxiety and depression, including as secondary to 
his service-connected bilateral hearing loss and tinnitus.  

In April 2005, for good cause shown, the Board advanced the 
veteran's case on the docket.  38 U.S.C.A. § 7107(a) (West 
2002); 38 C.F.R. § 20.900(c) (2006).  In May 2005, the Board 
issued a decision denying his claims for a higher 
initial rating for the bilateral hearing loss and for service 
connection for an adjustment disorder.  The Board's May 2005 
decision noted there was a temporary stay on the adjudication 
of his claim for an initial rating higher than 10 percent for 
the bilateral tinnitus and, therefore, that final appellate 
consideration of the inextricably intertwined claim for a 
TDIU was being deferred.

To the extent the Board had denied the claims for a higher 
initial rating for the bilateral hearing loss and for service 
connection for an adjustment disorder, the veteran appealed 
those claims to the United States Court of Appeals for 
Veterans Claims (CAVC).  During the pendency of his appeal, 
his representative and VA's Office of General Counsel filed a 
joint motion requesting that the CAVC vacate the Board's 
decision concerning those claims and remand the case for 
further development and readjudication.  The CAVC granted the 
joint motion in a November 2005 Order and returned the case 
to the Board for compliance with the directives specified.  
In March 2006, the Board in turn remanded the case to the RO 
(via the Appeals Management Center (AMC)) in furtherance of 
this.

As a result of a recent decision by the United States Court 
of Appeals for the Federal Circuit (Federal Circuit Court) in 
Smith v. Nicholson, 451 F.3d 1344 (C.A. Fed., June 19, 2006), 
effective July 2006 the Secretary of VA has lifted the 
temporary stay on the adjudication of claims for ratings 
higher than 10 percent for bilateral tinnitus.  So that issue 
is now ripe for final appellate review and will be decided.  

In addition, following the Board's March 2006 remand, the RO 
increased the rating for the veteran's bilateral hearing loss 
from 20 to 50 percent, effective September 15, 2005.  He is 
continuing to appeal, requesting a rating higher than 20 
percent prior to this date and a rating higher than 50 
percent from this date onward.  See AB v. Brown, 6 Vet. App. 
35, 38-39 (1993) (a veteran is presumed to be seeking the 
highest possible rating unless he expressly indicates 
otherwise).

The Board will decide the claims for higher ratings for the 
bilateral hearing loss and tinnitus.  Whereas the Board must 
remand the claims for service connection for an adjustment 
disorder and a TDIU to the RO - via the AMC in Washington, 
DC, for still further development and consideration.


FINDINGS OF FACT

1.  Prior to being examined on September 15, 2005, the 
veteran had Level XI hearing in his right ear and Level III 
hearing in his left ear.  

2.  When tested on September 15, 2005, the veteran again had 
Level XI hearing in his right ear, but more severe Level VI 
hearing loss in his left ear.

3.  The veteran has a 10 percent rating for tinnitus, the 
maximum authorized under Diagnostic Code 6260.  


CONCLUSIONS OF LAW

1.  The criteria are not met for an initial rating higher 
than 20 percent for the bilateral hearing loss prior to 
September 15, 2005, or a rating higher than 50 percent for 
this disability from this date onward.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. §§ 4.85, 4.86 (2006).

2.  There is no legal basis for assigning a schedular 
evaluation higher than 10 percent for tinnitus.  38 U.S.C.A. 
§1155 (West 2002); 38 C.F.R. §4.87, Diagnostic Code 6260 
(2006); Smith v. Nicholson, 451 F.3d 1344 
(C.A. Fed., June 19, 2006).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act (VCAA)

The VCAA, Pub. L. No. 106-475, 114 Stat. 2096 (2000) 
(codified at 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 
5126 (West 2002)), imposes obligations on VA in terms of its 
duty to notify and assist claimants.

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2004); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004) (Pelegrini II), the United States Court of 
Appeals for Veterans Claims (CAVC) held that VA must inform 
the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) request that the claimant provide any 
evidence in his possession that pertains to the claim. 

In this case, the RO has had an opportunity to consider the 
claims on appeal in light of the above-noted change in the 
law, and the requirements of the new law and regulations have 
been satisfied.  See Quartuccio, supra (addressing the duties 
imposed by 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159).  By 
virtue of a May 2003 RO letter to the veteran notifying him 
of the VCAA, he has been advised of the laws and regulations 
governing the claims on appeal and the evidence that he must 
supply and the evidence that VA would attempt to obtain.  
Thus, he may be considered to have been advised to submit any 
pertinent evidence in his possession.  His VA treatment 
records through October 2005 have been obtained and he was 
provided three VA compensation examinations.  
He has not identified any additional evidence that needs to 
be obtained.  See Conway v. Principi, 353 F. 3d. 1369 
(Fed. Cir. 2004).  So the Board finds that the duty to assist 
has been met.

Also, the Board has considered the Court's holding in 
Pelegrini II that 38 U.S.C.A. § 5103(a) requires that VA, to 
the extent possible, provide content-complying VCAA notice 
before any initial unfavorable agency of original 
jurisdiction decision.  See, too, Mayfield v. Nicholson, 
19 Vet. App. 103, 128 (2005), rev'd on other grounds, 444 
F.3d 1328 (Fed. Cir. 2006) (also discussing the timing of the 
VCAA notice as it relates to prejudicial error).  Here, the 
RO initially considered the claims in August 2003, so not 
until after sending the veteran a VCAA letter in May 2003.  
Consequently, there was no error in the timing of the VCAA 
notice.

The Board is equally mindful that, during the pendency of 
this appeal, on March 3, 2006, the Court issued another 
decision in the consolidated appeal of Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), which held that the VCAA 
notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim.  Those five elements are:  1) veteran status; 2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  The 
Court held that upon receipt of an application for a service-
connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Additionally, 
this notice must include notice that a disability rating and 
an effective date for the award of benefits will be assigned 
if service connection is awarded.  

The veteran's claims are for higher initial ratings for his 
bilateral hearing loss and tinnitus, a downstream issue 
stemming from his initial claim for service connection for 
these conditions (which was granted).  And he has been 
advised of the method and type of evidence needed to obtain 
higher ratings.  Although he was not also provided notice of 
the type of evidence necessary to establish an effective date 
if higher ratings are granted, this was nonprejudicial 
inasmuch as the Board is denying his underlying claims for 
higher ratings.  So the effective date element is moot.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  

Analysis

Disability evaluations are assigned by applying a schedule of 
ratings that represent, as far as can practicably be 
determined, the average impairment of earning capacity.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  These evaluations 
involve consideration of the level of impairment of the 
veteran's ability to engage in ordinary activities, 
to include employment.  38 C.F.R. § 4.10.  Where there is a 
question as to which of two evaluations should be applied, 
the higher evaluation will be assigned if the disability 
picture more nearly approximates the criteria required for 
that rating; otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.  All reasonable doubt is resolved in the 
veteran's favor.  38 C.F.R. § 4.3.

In evaluating the veteran's claims, all regulations that are 
potentially applicable through assertions and issues raised 
in the record have been considered, as required by Schafrath 
v. Derwinski, 1 Vet. App. 589 (1991).  



As alluded to, the current appeal arose from the rating 
assigned following the initial grant of service connection 
for the veteran's bilateral hearing loss and tinnitus.  In 
Fenderson v. West, 12 Vet. App. 119 (1999), the CAVC noted 
the distinction between a claim for an increased rating for a 
service-connected disability and an appeal from the initial 
rating assigned for a disability upon service connection.  In 
the latter instance, the Board must evaluate the level of 
impairment due to the disability throughout the entire period 
since the effective date of the awards, considering the 
possibility of "staging" the ratings to compensate the 
veteran for times when his disabilities may have been more 
severe than at others.  Fenderson, 12 Vet. App. at 125-26.  

Bilateral Hearing Loss

Modern pure tone audiometry testing and speech audiometry 
utilized in VA audiological clinics are well adapted to 
evaluate the degree of hearing impairment accurately.  
Methods are standardized so that the performance of each 
person can be compared to a standard of normal hearing, and 
ratings are assigned based on that standard.  The assigned 
evaluation is determined by mechanically applying the rating 
criteria to certified test results.  Lendenmann v. Principi, 
3 Vet. App. 345 (1992).  

Ratings for bilateral defective hearing range from 
noncompensable (0 percent) to 100 percent based on organic 
impairment of hearing acuity as measured by the results of 
controlled speech discrimination tests together with the 
average hearing threshold level as measured by pure tone 
audiometry tests in the frequencies 1,000, 2,000, 3,000 and 
4,000 cycles per second (Hertz).  To evaluate the degree of 
disability from bilateral service-connected defective 
hearing, VA's rating schedule establishes 11 auditory acuity 
levels designated from Level I for essentially normal acuity 
through Level XI for profound deafness.  38 C.F.R. § 4.85, 
Diagnostic Code 6100.  

Percent 
discrimi
nation
Puretone threshold average 

0-41
42-
49
50-
57
58-
65
66-
73
74-
81
82-89
90-97
98+
92-100
I
I
I
II
II
II
III
III
IV
84-90
II
II
II
III
III
III
IV
IV
IV
76-82
III
III
IV
IV
IV
V
V
V
V
68-74
IV
IV
V
V
VI
VI
VII
VII
VII
60-66
V
V
VI
VI
VII
VII
VIII
VIII
VIII
52-58
VI
VI
VII
VII
VIII
VIII
VIII
VIII
IX
44-50
VII
VII
VIII
VIII
VIII
IX
IX
IX
X
36-42
VIII
VIII
VIII
IX
IX
IX
X
X
X
0-34
IX
X
XI
XI
XI
XI
XI
XI
XI

			    Numeric Designations - Table VI



XI
100











X
90
80










IX
80
70
60









VII
I
70
60
50
50







Bett
er
VII
60
60
50
40
40






ear
VI
50
50
40
40
30
30






V
40
40
40
30
30
20
20





IV
30
30
30
20
20
20
10
10




III
20
20
20
20
20
10
10
10
0



II
10
10
10
10
10
10
10
0
0
0


I
10
10
0
0
0
0
0
0
0
0
0


XI
X
IX
VII
I
VII
VI
V
IV
III
II
I


Poorer ear
				Percentage evaluation  - Table VII

In certain cases the veteran may have exceptional patterns of 
hearing impairment.  So VA has made accommodations to 
compensate him for this situation.  The regulations provide 
that, when the pure-tone threshold at each of the four 
specified frequencies (1000, 2000, 3000, and 4000 Hertz) is 
55 decibels or more, the Roman numeral designation for 
hearing impairment will be determined from either Table VI or 
Table VIa, whichever results in the higher numeral.  
Each ear will be evaluated separately.  38 C.F.R. § 4.86(a).

An April 2003 letter from C. M. Ruhl, M.D., indicates the 
veteran had moderately severe to severe sensorineural hearing 
loss of the left ear and chronic otitis media of the right 
ear.  According to Dr. Ruhl, the veteran's surgeries for his 
chronic right ear infections left him with a 
"nonfunctional" right ear, without measurable hearing, 
but his sensorineural hearing loss of the left ear was 
treated with amplification (a hearing aid).  An audiogram 
report in graphical format was attached to the letter.

The veteran was afforded a VA audiometric examination in 
connection with his claim in June 2003.  According to the 
report, he related a long history of hearing loss, since the 
1950s, and a history of hearing aid use for 20 years.  
On an authorized audiological evaluation, pure tone 
thresholds, in decibels, were as follows:


HERTZ (CYCLES PER SECOND)

1000
2000
3000
4000
AVERAGE
Right
105+
105+
105+
105+
105+
Left
55
50
75
85
66

Speech audiometry revealed speech discrimination ability of 0 
percent in the right ear and of 84 percent in the left ear.  

The diagnosis was moderate to profound sensorineural hearing 
loss in the right ear and profound hearing loss, primarily 
sensorineural, in the left ear.  The VA examiner indicated 
the veteran's hearing loss had a negative impact on his life, 
particularly with regard to noisy situations and localization 
of a source of sound.  His left ear hearing aid was 
characterized as "imperative for safety and communication."  

In an addendum to the June 2003 VA examination report, the 
examiner reiterated that the veteran's hearing loss had a 
significant impact on his ability to be employed.  

On a more recent authorized audiological evaluation on 
September 15, 2005, pure tone thresholds, in decibels, were 
as follows:


HERTZ (CYCLES PER SECOND)

1000
2000
3000
4000
AVERAGE
Right
-
-
-
-
-
Left
70
70
80
90
78

Speech audiometry revealed speech discrimination ability of 
80 percent in the left ear; the examiner could not test the 
right ear.  

The veteran underwent a private audiometric evaluation in 
November 2005, and he submitted the report of that 
evaluation.  Like the April 2003 report from Dr. Ruhl, this 
report displayed the audiometric findings in graphical 
format, which the Board cannot interpret.  See Kelly v. 
Brown, 7 Vet. App. 471, 474 (1995).  The examiner noted, 
however, there had been a slight decline in the veteran's 
hearing since 2004 and indicated that an upgrade in 
amplification was warranted.  

On an authorized audiological evaluation in November 2005, 
pure tone thresholds, in decibels, were as follows:


HERTZ (CYCLES PER SECOND)

1000
2000
3000
4000
AVERAGE
Right
105+
105+
105+
105+
105+
Left
60
60
80
100
75

Speech audiometry revealed speech discrimination ability of 0 
percent in the right ear and of 80 percent in the left ear.  

On an authorized audiological evaluation in April 2006, the 
obtained pure tone thresholds were identical to those 
recorded on the November 2005 examination.  Speech audiometry 
on that examination revealed speech discrimination ability of 
76 percent in the left ear; the examiner could not test the 
right ear.  

According to the results of these hearing evaluations, there 
simply is no basis for assigning a disability rating higher 
than 20 percent for the veteran's bilateral hearing loss 
prior to the September 2005 examination.  The audiometric 
data obtained on the VA examination in June 2003 correlate to 
Level XI hearing (the worst level) for the right ear.  For 
the veteran's left ear, however, the data translate to Level 
III hearing under Table VI.  Together, the Level XI 
designation for the right ear and the Level III designation 
for the left ear result in a 20 percent rating under 
38 C.F.R. § 4.85, Table VII, and there is no basis for 
assigning a higher rating prior to September 15, 2005.

Beginning with the audiometric data obtained on the September 
15, 2005, VA examination, however, the findings translate to 
Level XI hearing for the right ear and Level VI hearing for 
the left ear using either Table VI or Table VIa (for 
exceptional patterns of hearing impairment).  Those numerical 
designations, in turn, equate to a 50 percent rating using 
Table VII.  Because the RO already has assigned a 50 percent 
rating, effective from the date of that examination, 
a higher rating is not warranted.  

In truly exceptional cases, where evaluations provided by the 
rating schedule are found to be inadequate, an extra-
schedular rating may be assigned that is commensurate with 
the veteran's average earning capacity impairment due to the 
service-connected disorder.  38 C.F.R. § 3.321(b)(1).  Here, 
though, the Board believes the regular schedular standards 
adequately describe and provide for the veteran's disability 
level.  There is no indication he has ever been hospitalized 
for treatment of his hearing loss since separating from the 
military, much less on a frequent basis.  Neither does the 
record reflect marked interference with his employment - 
meaning above and beyond that contemplated by his current 
schedular rating (which, again, has been increased to 50 
percent).  Generally, the degrees of disability specified are 
considered adequate to compensate for considerable loss of 
working time from exacerbations or illnesses proportionate to 
the severity of the several grades of disability.  See 
38 C.F.R. § 4.1.

Some of the audiologist who have examined the veteran have 
commented that the severity of his hearing loss is a 
significant impact on his employability.  See, e.g., the 
report of his June 2003 VA hearing evaluation.  Keep in mind, 
though, he has a separate pending claim for a TDIU - which, 
itself, is predicated on him being unable to work as a result 
of the severity of his service-connected disability.  And 
that claim will be addressed once the additional development 
is completed on remand.  In the meantime, he has not 
submitted any evidence of excessive time off from work due to 
his hearing loss disability or of concessions made by his 
employer on account of it.  So unfortunately, as least 
presently, there simply is no evidence of any unusual or 
exceptional circumstances that would take his case outside 
the norm so as to warrant referral to VA's Compensation and 
Pension Service for consideration of an extraschedular 
rating.  See Sanchez-Benitez v. West, 13 Vet. App. 282, 287 
(2000); VAOPGCPREC 6-96.  

Inasmuch as, for the reasons and bases stated, the 
preponderance of the evidence is against the claim, it must 
be denied because the benefit-of-the-doubt rule is 
inapplicable.  See Alemany v. Brown, 9 Vet. App. 518, 519 
(1996).  The RO's April 2006 decision already "staged" the 
rating for the hearing loss, increasing it from 20 to50 
percent as of September 15, 2005.  The evidence does not 
provide any additional basis for further staging the rating 
in accordance with Fenderson.



Tinnitus

The record shows an August 2003 rating decision granted 
service connection for tinnitus and assigned an initial 10 
percent rating retroactively effective from May 7, 2003, the 
date of receipt of the veteran's claim for service 
connection.  In response, he disagreed with this initial 
evaluation and this appeal ensued.  Although he did not 
advance any specific contentions regarding the rating for his 
tinnitus in his notice of disagreement (NOD), the statement 
of the case (SOC) in October 2004 denied a rating greater 
than 10 percent.

Tinnitus is evaluated under Diagnostic Code 6260, which was 
revised effective June 13, 2003, to clarify existing VA 
practice that only a single 10 percent evaluation is assigned 
for tinnitus, whether the sound is perceived as being in 
one ear, both ears, or in the head.  38 C.F.R. § 4.87, 
Diagnostic Code 6260, note 2 (2006).  

In Smith v. Nicholson, 19 Vet. App. 63 (2005), the CAVC 
reversed a Board decision that had found that, under pre-June 
2003 regulations, no more than a single 10-percent rating 
could be provided for tinnitus, whether perceived as 
bilateral or unilateral.  The Court held that pre-1999 and 
pre-June 13, 2003, versions of Diagnostic Code 6260 required 
that VA assign dual 10-percent ratings for "bilateral" 
tinnitus where it was perceived as affecting both ears.

VA appealed the CAVC's decision in Smith to the Federal 
Circuit Court.  And in the meantime, to avoid burdens on the 
adjudication system, delays in the adjudication of other 
claims, and unnecessary expenditure of resources based on 
court precedent that may ultimately be overturned on appeal, 
the Secretary of VA imposed a temporary stay at the Board on 
the adjudication of tinnitus claims affected by Smith.  The 
specific claims affected by the stay essentially included 
all claims in which a claim for compensation for tinnitus was 
filed prior to June 13, 2003, and a disability rating for 
tinnitus of greater than 10 percent was sought.

Recently, the Federal Circuit Court reversed the CAVC's 
decision in Smith and affirmed VA's long-standing 
interpretation of Diagnostic Code 6260 as authorizing only a 
single 10-percent rating for tinnitus, whether perceived as 
unilateral or bilateral.  Smith v. Nicholson, 451 F.3d 1344 
(C.A. Fed., June 19, 2006).  Citing Supreme Court precedent, 
the Federal Circuit Court explained that an agency's 
interpretation of its own regulations was entitled to 
substantial deference by the courts as long as that 
interpretation was not plainly erroneous or inconsistent with 
the regulations.  Finding there was a lack of evidence in the 
record suggesting that VA's interpretation of Diagnostic Code 
6260 was plainly erroneous or inconsistent with the 
regulations, the Federal Circuit Court concluded the CAVC had 
erred in not deferring to VA's interpretation.

As a consequence of that holding, on July 10, 2006, the 
Secretary of VA rescinded the temporary stay that had been 
imposed on all claims affected by Smith, and directed the 
Board to resume adjudication of these claims consistent with 
VA's long-standing interpretation that a single 10-percent 
disability rating is the maximum rating available under 
Diagnostic Code 6260, regardless of whether the tinnitus is 
perceived as unilateral or bilateral.  

The net result of all of this is that the version of 
Diagnostic Code 6260 in effect prior to June 2003 precludes 
an evaluation higher than 10 percent for tinnitus.  
Therefore, the veteran's claim for a higher initial rating 
for his tinnitus, i.e., separate 10 percent ratings for each 
ear, must be denied under both the new and old versions of 
this regulation.  And as the disposition of this claim is 
based on the law, and not the facts of the case, the claim 
must be denied based on a lack of entitlement under the law.  
See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).




ORDER

The claim for an initial rating higher than 20 percent for 
bilateral hearing loss prior to September 15, 2005, and a 
rating higher than 50 percent from that date onward, is 
denied.  

The claim for separate 10 percent ratings for tinnitus also 
is denied.  


REMAND

A recent VA examiner commented that the veteran's hearing 
loss had no effect on his psychiatric disorder, inasmuch as 
his hearing loss had remained stable for many years and he 
had adjusted to it well.  But recent examination showed 
significant worsening of the hearing loss - as evidenced by 
the RO's April 2006 decision increasing the rating for it 
from 20 to 50 percent.  Further, a private licensed clinical 
psychologist (A.M.P., Psy.D.) wrote in March 2005 that 
hearing loss and chronic medical conditions can contribute to 
and often cause or aggravate depression.  She stated the 
veteran required ongoing psychotherapy to teach him to manage 
the stress caused by his medical conditions which, she noted, 
included hearing loss and severe eczema.  She again wrote in 
July 2006 concerning this purported relationship between the 
veteran's hearing loss, his many other physical problems, and 
his adjustment disorder with associated anxiety and 
depression.

Because this evidence indicates the claimed psychiatric 
disorder may be associated with the service-connected hearing 
loss, whereas the VA opinion indicates otherwise, an 
additional medical opinion is needed to resolve this 
conflict.  See 38 U.S.C.A. § 5103A(d); 38 C.F.R. 
§ 3.159(c)(4)(C) (2006).  See, too, 38 C.F.R. § 3.310(a) and 
Allen v. Brown, 7 Vet. App. 439 (1995) (concerning claims for 
secondary service connection).



Concerning the TDIU claim, the June 2003 VA examiner 
indicated the veteran's hearing loss had a "significant 
impact" on his ability to be employed.  Considering that 
statement and, in particular, the subsequent increase in the 
rating for the veteran's hearing loss from 20 to 50 percent, 
a supplemental opinion is needed as to whether the severity 
of the service-connected bilateral hearing loss 
(and tinnitus) effectively precludes the veteran from 
obtaining and maintaining substantially gainful employment.  
38 C.F.R. §§ 3.340, 3.341, 4.15, 4.16.

So these claims are REMANDED to the RO (via the AMC) for the 
following development and consideration:

1.  Ensure compliance with the notice 
provisions of the VCAA as they relate to 
the veteran's claims for service 
connection for a psychiatric disorder and 
for a TDIU, including addressing the 
Dingess holding.

2.  Schedule the veteran for VA 
examinations to obtain medical opinions 
indicating:  a) whether it is just as 
likely as not (meaning 50 percent or 
greater probability) his adjustment 
disorder with anxiety and depression 
is proximately due to or the result of 
the severity of his bilateral hearing 
loss and tinnitus.  This includes 
indicating whether the hearing loss and 
tinnitus have aggravated (meaning 
chronically exacerbated) the psychiatric 
disorder; and b) whether it is just as 
likely as not the veteran is unemployable 
as a result of the severity of his 
service-connected bilateral hearing loss 
and tinnitus.



To facilitate making these important 
determinations, the designated 
examiner(s) must review the relevant 
evidence in the claims file - including, 
in particular, the March 2005 and July 
2006 supporting statements from Ann M. 
Porto, Psy.D., a licensed clinical 
psychologist, and the report of the 
veteran's VA examinations in June 2003, 
March 2004, November 2005, and April 
2006.

All opinions should be supported by 
appropriate rationale.

4.  Then readjudicate the veteran's 
claims for service connection for an 
adjustment disorder and for a TDIU in 
light of the additional evidence 
obtained.  If these claims are not 
granted to his satisfaction, send him and 
his representative a supplemental 
statement of the case (SSOC) and give 
them an opportunity to respond to it.

Thereafter, these claims should be returned to the Board.  
The veteran need take no action until otherwise notified, but 
he may furnish additional evidence and argument while the 
case is in remand status.  Kutscherousky v. West, 12 Vet. 
App. 369 (1999); Quarles v. Derwinski, 3 Vet. App. 129, 141 
(1992); Booth v. Brown, 8 Vet. App. 109 (1995).  By this 
REMAND, the Board intimates no opinion, either legal or 
factual, as to any final determination warranted in this 
case.  The purpose of this REMAND is to obtain clarifying 
information and to provide the veteran due process.  



The claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



______________________________________________
Keith W. Allen
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


